Exhibit 10.16f

 

SIXTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH & DEVELOPMENT
ALLIANCE ON

TRIEX MODULE TECHNOLOGY

 

This SIXTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH &
DEVELOPMENT ALLIANCE ON TRIEX MODULE TECHNOLOGY (this “Amendment”) is effective
as of September 1, 2015 (the “Effective Date”) and is by and between THE
RESEARCH FOUNDATION FOR THE STATE UNIVERSITY OF NEW YORK (“FOUNDATION”), a
non-profit educational corporation existing under the laws of the State of New
York, having an office located at 257 Fuller Road, Albany, New York 12203, on
behalf of the Colleges of Nanoscale Science and Engineering of the State
University of New York Polytechnic Institute), and SILEVO, LLC (“SILEVO”), a
Delaware corporation with its principal office located at 45655 Northport Loop
East, Fremont, California 94555. FOUNDATION and SILEVO are each referred to
herein sometimes individually as a “Party” or, collectively, as “Parties.”

 

I. RECITALS

 

I.1.FOUNDATION and SILEVO entered into that certain Amended and Restated
Agreement for Research & Development Alliance on Triex Module Technology
effective as of September 2, 2014, as amended by a First Amendment thereto
effective as of October 31, 2014, a Second Amendment thereto effective as of
December 15, 2014, a Third Amendment thereto effective as of February, 2015, a
Fourth Amendment thereto effective as of March 30, 2015 and a Fifth Amendment
thereto effective as of June 30, 2015 (as amended, the “Agreement”).

 

I.2.The parties wish to amend the terms of Section 19.14 of the Agreement as set
forth in this Amendment.

 

THEREFORE, in consideration of the mutual promises and covenants contained in
this Amendment and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

II.   DEFINED TERMS

 

In addition to the terms defined elsewhere in this Amendment, capitalized terms
that are used but not defined herein shall have the meanings ascribed to such
terms in the Agreement.

 

III.   AMENDMENTS

 

Section 19.14 is amended by deleting the reference to “August 31, 2015” and
replacing it with “September 30, 2015”.

 

 

IV. MISCELLANEOUS  

 

  

No amendment or modification of this Amendment shall be valid or binding upon
the Parties unless in a writing executed by both of the Parties.  This
Amendment, together

--------------------------------------------------------------------------------

 

with the Agreement, is the complete and exclusive statement of the agreement of
the Parties in respect of the subject matter described in this Amendment and
shall supersede all prior and contemporaneous agreements, communications,
representations, and understandings, either oral or written, between the Parties
or any officers, agents or representatives thereof.  This Amendment may be
signed in one or more counterparts, each of which shall be deemed to be an
original and all of which when taken together shall constitute the same
Amendment.  Any signed copy of this Amendment made by photocopy, facsimile or
PDF Adobe format shall be considered an original.  Except as amended and/or
modified by this Amendment, the Agreement is hereby ratified and confirmed and
the Agreement and all other terms thereof shall remain in full force and effect,
unaltered and unchanged by this Amendment.  In the event of any conflict between
the provisions of this Amendment and the provisions of the Agreement, the
provisions of this Amendment shall prevail.  Whether or not specifically amended
by this Amendment, all of the terms and provisions of the Agreement are hereby
amended to the extent necessary to give effect to the purpose and intent of this
Amendment.    

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their duly authorized representatives as of the Effective Date.

 

THE RESEARCH FOUNDATION FOR

THE STATE UNIVERSITY OF NEW YORK

 

By:

/s/ Christine Waller

Name:

Christine Waller

Title:

Operations Manager

 

 

SILEVO, LLC

 

 

By:

/s/ Zheng Xu

Name:

Zheng Xu

Title:

CEO, Silevo, LLC

 

 